Citation Nr: 1535483	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a head laceration, neck disability, vertigo, and a jaw nerve disability, all claimed as due to a head injury in service..

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for residuals of a right knee injury.

8. Entitlement to a rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to April 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  [The Veteran had also initiate appeals with respect to additional issues.  His VA Form 9, dated July 27, 2015, expressly limited his appeal to the issues listed above.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 VA Form 9, substantive appeal, the Veteran indicated that he wanted a Travel Board hearing in this matter.  He is entitled to such a hearing; and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

